DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.         The information disclosure statements (IDS) submitted on 02/12/2021 and 02/12/2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an email from applicant’s representative Ms. Melanie Grover (Reg # 63,599) on 02/04/2022.
4.	The application has been amended as follows:
	REPLACE the current claims with the following:
(Currently Amended) A system comprising: 
at least one processor;
memory; and
at least one program configured to provide an 
receive submitted content via the the submitted 
receive a link identifying an Internet address hosting the submitted content; and 
in response to determining that the submitted content is new relative to known content in an index of known content, add the submitted content to the index of the known content, the submitted content being added without visiting the Internet address.

(Original) The system of claim 1, the at least one program further comprising instructions to:
determine an original author score for the entity based on an evaluation of representations of submitted content in the index of known content identified as being associated with the entity, the original author score indicating a likelihood that the entity is an author of original content,
wherein adding the submitted content to the index occurs responsive to determining that the submitted content is new relative to known content and that the original author score satisfies a threshold.

(Original) The system of claim 1, wherein determining whether the submitted content is new relative to known content includes:
identifying a set of shingles representing the submitted content, a respective shingle in the set of shingles including a predetermined number of consecutive tokens for the submitted content;
comparing the set of shingles representing the submitted content with a first plurality of shingles representing the known content; and
when less than a second predetermined threshold number of the set of shingles representing the submitted content is included in the first plurality of shingles representing the known content, determining that the submitted content is new relative to the known content.

(Original) The system of claim 1, wherein adding the submitted content to the index includes: 
identifying a set of shingles for the submitted content; and
for each respective shingle in the set of shingles:
applying a hash function to the respective shingle to produce a respective hash value for the respective shingle, and
storing the link and a timestamp of receipt of the submitted content in a record in the index of known content indexed by the respective hash value.

(Currently Amended) The system of claim 1, wherein the at least one program further comprises operations to receive a successful login by the entity prior to providing the 

(Original) The system of claim 5, wherein the link is associated with an account for the entity, the account being accessible in response to the successful login.

(Currently Amended) The system of claim 1, wherein the link is submitted with the submitted content via the 

(Currently Amended) A computer-implemented method for crawling and indexing content, performed on a server system having at least one processor and memory storing at least one program for execution by the at least one processor to perform the method, comprising:
receiving submitted content via an interface for receiving the submitted authorship of the submitted content;

receiving a link identifying a location hosting the submitted content; and 
in response to determining that the submitted content is new relative to known content, issuing a high-priority request to a search engine to index the submitted content without crawling the location.

(Currently Amended) The computer-implemented method of claim 8, further comprising associating the submitted content with the entity in a registered content database

(Currently Amended) The computer-implemented method of claim 8[[9]], wherein the submitted content is content copied from 

(Original) The computer-implemented method of claim 9, further comprising associating the link with the entity in the registered content database. 

(Original) The computer-implemented method of claim 8, further comprising:
determining an original author score for the entity based on an evaluation of representations of submitted content in the known content identified as being associated with the entity, the original author score indicating a likelihood that the entity is an author of original content,
wherein issuing the high-priority request occurs responsive to determining that the submitted content is new relative to known content and that the original author score satisfies a threshold.

(Currently Amended) The computer-implemented method of claim 8, wherein the at least one program further comprises operations to receive a successful login by the entity prior to providing the 

(Currently Amended) The computer-implemented method of claim [[12]]9, wherein the registered content database associates [[a]]the link with the submitted content.

(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a server to perform operations comprising:
receive submitted content via an  the submitted 

receive a link identifying a location hosting the submitted content; and 
in response to determining that the submitted content is new relative to known content, issue a high-priority request to a search engine to index the submitted content without crawling the location.

(Currently Amended) The non-transitory computer-readable medium of claim 15, further storing instructions that cause the server to associate the submitted content with the entity in a registered content database 

(Currently Amended) The non-transitory computer-readable medium of claim [[16]]15, wherein the submitted content is content copied from 

(Original) The non-transitory computer-readable medium of claim 16, further storing instructions that cause the server to associate the link with the entity in the registered content database. 

(Currently Amended) The non-transitory computer-readable medium of claim 15, further storing instructions that cause the server to receive a successful login by the entity prior to providing the 

(Currently Amended) The non-transitory computer-readable medium of claim 16[[19]], wherein the registered content database associates [[a]]the link with the entity, the link being associated with an Internet address that contains a copy of the submitted content.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of at least one processor, memory, and at least one program configured to provide an interface for submitting content for high-priority indexing when executed by the at least one processor, the at least one program comprising instructions to:  receive submitted content via the interface, the interface receiving the submitted content from an entity claiming authorship of the submitted content, receive a link identifying an Internet address hosting the submitted content, and  in response to determining that the submitted content is new relative to known content in an index of known content, add the submitted content to the index of the known content, the submitted content being added without visiting the Internet address, as recited in independent claims 1, 8, and 15.
Specifically, although Lawyer, Li, Sowald, and Google all clearly teach the use of an interface to submit crawling requests for potential crawling and indexing, and the Google Webmaster Tools clearly depicts content being submitted alongside a URL to the Googlebot for crawling, the detailed negative claim language directed towards the submitted content of an author being added to an index in response to determining it is new without visiting a link submitted alongside the content is not found in the prior art, in conjunction with the rest of the limitations of the Independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-14, and 16-20 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2009/0157490 issued to Lawyer on 18 June 2009.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index and crawl data).
U.S. PGPUB 2008/0154889 issued to Pfeiffer on 26 June 2008.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index and crawl data).
U.S. PGPUB 2008/0288509 issued to Mysen et al. on 20 November 2008.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to use shingles).
U.S. PGPUB 2007/0208703 issued to Shi et al. on 06 September 2007.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to use shingles).
U.S. Patent 6,631,496 issued to Li et al. on 07 October 2003.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index and crawl data via a user interface).
U.S. Patent 7,627,613 issued to Dulitz et al. on 01 December 2009.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to detect duplicate documents in an indexing system).
U.S. Patent 9,521,182 issued to Tang et al. on 13 December 2016.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to manually request crawling of content and links to that content).
U.S. Patent 6,547,829 issued to Meyerzon et al. on 14 April 2013.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to detect duplicate documents in an indexing system).
Article entitled “Add your URL to Google”, by Google, dated 11 April 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index and crawl data via a user interface).
Article entitled “Submit URLs to Google with Fetch as Googlebot”, by Google, dated 03 August 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index and crawl data via a user interface).
Article entitled “File Harvest:  Targeted, Legal Crawling and Downloading of Online Media”, by Sowald, dated 2009.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index and crawl data via a user interface).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 04, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168